DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims filed February 4, 2019.
Claims 1-20 are currently pending and have been considered below.
Claims 1-20 are rejected under Nonstatutory Double Patenting based on U.S. Patent 10,235,640 [app. 12/938,776].
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,235,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims from Patent [‘640] are directed towards (emphasis added):
determining cost factors and constraints associated with migrating and transforming a plurality of components, wherein the cost factors include at least a cost of data migration, a cost of testing at least one of the plurality of components, and a cost of business losses resulting from the migrating; 

constructing at least one cost-based model using the cost factors and constraints, wherein the constraints include migration scheduling times, legal considerations, modes of migration, and special circumstances; 

applying, using a processor, the at least one cost-based model to generated affinity groupings of the plurality of components to provide a cost-based determination of a grouping scheme in accordance with the constraints; and 

migrating and transforming, using a processor, each of the plurality of components in migration waves generated based on the affinity grouping scheme generated by the determining of the cost factors, the constructing of the cost-based model, and the applying of the cost-based model to the groupings of the plurality of components, the migrating being configured to optimize application availability and to reduce complexity of the migration while minimizing costs by prioritizing the migration waves and employing different migration techniques for each of a plurality of different types of migration groups, the different migration techniques including two or more of data mirroring, workload shifting, backup and restore, de-install, and re-install.

And the pending application [‘859] independent claims are directed towards (emphasis added):
determining cost factors and constraints associated with migrating and a plurality of components; 

constructing a cost-based model, stored in a computer readable storage medium, using the cost factors and constraints; 

applying the cost-based model to generated affinity groupings of the plurality of components to formulate a cost-based determination of an affinity grouping scheme in accordance with the constraints; and 

migrating, using a processor device, each of the plurality of components in migration waves generated based on the affinity grouping scheme, the migrating comprising prioritizing the migration waves and employing different migration techniques for each of a plurality of different types of migration groups.

The pending application [‘859] claim limitations are broader claims directed towards limitations within the scope of Patent [‘640]. The Patent [‘640] describes more specific elements as to what the constraints, cost-based, and migration limitations involve which are obvious specific limitations of the broader claim set within the application [‘859]. It would be obvious for one of ordinary skill in the art that Patent [‘640] encompasses the limitations within the pending application [‘859]. 
	Further, within pending application [‘859] dependent claims 2-10, 12-17, and 19 are direct replications between dependent claims 2-10, 12-17, and 19 of Patent [‘640]. Examiner notes that Patent [‘640] claim 20 includes the limitation directed towards “and the constraints may be modified until a goal is met, a threshold is reaches, or a user is satisfied” that is not within the pending application [‘859], however, it would be obvious and falls within the scope of the claim limitation that one of ordinary skill in the art would 
	Therefore, claims 1-20 are rejected under 35 USC 101 for being obvious-type, nonstatutory double patenting with respect to claims 1-20 of Patent [‘640]. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1, 11, and 18 are directed towards determining cost factors and constraints, constructing a cost-based model, applying a cost-based model to generate affinity groupings, and migrating each of the plurality of components in migration waves based on the affinity grouping scheme. The independent claims are describing a generic model to determine a business analysis aspect of migration waves which is a commonplace business method. The claims are merely describing the inputs, generic model, and output with respect to the migration wave implementation. Implementing migration waves using a generic cost-based model is directed towards a fundamental economic practice as the migration wave is describing a business implementation of moving data and other system structures using a generic cost-based analysis and generic inputs. The independent claims are directed towards an abstract idea of fundamental economic practice grouping.

The technological elements (processor, computer, and storage medium) are described in originally filed specification [fig 8 and paragraphs 21-25 and 83] and discuss the computer elements as generic technological elements merely implementing the abstract idea. There is no transformation or description that indicates the technological elements are improvements to the technology and thus are not transformative of the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 

The technological elements (processor, computer, and storage medium) are described in originally filed specification [fig 8 and paragraphs 21-25 and 83] and discuss the computer elements as generic technological elements merely implementing the abstract idea. There is no transformation or description that indicates the technological elements are improvements to the technology and thus are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claims 3-10, 12-17, and 19-20 are merely describing further aspects of the identified abstract idea without discussing further additional elements beyond those described in the independent claims. The dependent claims are further describing the different inputs of what they include (both the cost factors and constraints) and further discussing the generic cost-based model. The cost-based model is further claimed as a generic cost-based model {Claims 3 and 13} using the inputs. The cost-based model is described in generic analysis terms of performing “what-if analysis” and other aspects, such as comparing alternatives using the model but the model is still a generic model that is merely implementing the abstract idea. The dependent claims are merely describing generic analysis (as considered regarding the independent claims) and further describing the inputs used within the generic model. There is no transformation into a practical application nor is the cost-based analysis significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 2 and 11 are describing additional elements beyond those identified within the independent claims that are not transformative or significantly more than the identified abstract idea. The dependent claims are directed towards determining constraints and cost factors using “discovery analysis”. The discovery analysis is described in originally filed specification [figure 1 and paragraphs 26-28]. 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application and thus claims 1-20 are rejected under 35 USC 101 for claiming nonstatutory subject matter.
Examiner notes that claims 1-20 are also rejected under 35 USC 101 in terms of being directed towards obvious-type, nonstatutory double patenting (as rejected above under “Double Patenting”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al [7,818,410], hereafter Barnes, and in view of Dunetz et al [2010/0049587], hereafter Dunetz.
Regarding claim 1, Barnes discloses a method for cost-based migration planning, comprising: determining constraints associated with migrating and a plurality of components (C4:50 to C5:28; Barnes discloses a migration engine that analyzes and plans application migration for applications on legacy servers (interpreted as plurality of components) based on different factors including maximum number of applications (interpreted as constraints).)
Barnes discloses a migration wave prioritization system that uses constraints to determine what applications are moved and when (using groupings) regarding the legacy servers, however, Barnes does not specifically disclose cost constraints and developing a cost-based model for the migration waves;
Dunetz teaches determining cost factors and constraints associated with migrating and a plurality of components; constructing a cost-based model, stored in a computer readable storage medium, using the cost factors and constraints (Paragraphs [20-24 and 26-90]; Dunetz discloses a telecommunication migration system that provides a cost-based model for migrating a first telecom system to a second telecom system (interpreted as plurality of components) and determining cost factors with 
The early contractual termination fees are interpreted as “constraints” based on the examples provided in originally filed paragraph [28-29] that discusses legal constraints and a contract is a legal document and termination fees are constraints for breaking/ending that contract. Further, the budgets [29-33] are also within the interpretation of “constraints” as discussed in the originally filed specification [28-29]. It would be obvious to include the cost-based modeling of Dunetz with the migration wave planning and implementation based on constraints of Barnes as the cost-based modeling provides budget and other financial considerations that ensures the migration will have a proper return-on-investment and cost savings [Dunetz 3-4 and 21].); 
applying the cost-based model to generated affinity groupings of the plurality of components to formulate a cost-based determination of an affinity grouping scheme in accordance with the constraints (Paragraphs [91-99]; Dunetz teaches that the model output can include a cost-based determination and infrastructure model using the cost and constraints within the system. This would be combined with Barnes that discloses affinity groupings [C6:3-34] that groups the applications and legacy servers using constraints to determine the scheme and implementation of the migration. It ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the migration wave grouping constraint-based model and implementation system of Barnes to have the ability of a cost-based modeling approach within a migration wave predictive modeling system of Dunetz as the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the cost-based modeling provides budget and other financial considerations that ensures the migration will have a proper return-on-investment and cost savings [Dunetz 3-4 and 21].
Therefore, from this teaching of Dunetz, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the migration wave grouping constraint-based model and implementation system of Barnes to have the ability of a cost-based modeling approach within a migration wave predictive modeling 
Within the combination, Barnes discloses migrating, using a processor device, each of the plurality of components in migration waves generated based on the affinity grouping scheme, the migrating comprising prioritizing the migration waves and employing different migration techniques for each of a plurality of different types of migration groups (C5:15 to C6:53 and C7:46 to C8:42; Barnes discloses affinity groupings based on the constraints using the algorithm that determines the wave of applications being migrated using different waves (interpreted as different migration techniques) based on priority, legacy servers, and constraints (maximum number of applications to be migrated). Further, the different techniques can be interpreted through the different elements that have to be transformed by the migration team to ensure proper migration (code changes and modifications).
This would be based on the combination of the cost-based model of Dunetz with the constraints based model and implementation of Barnes to ensure proper return-on-investment and cost savings related to the migration wave [Dunetz 3-4 and 21].).  
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein determining cost factors and constraints includes determining constraints by conducting a discovery analysis of the plurality of components (Figs 2-5 and paragraphs [22-26]; Dunetz teaches that the system uses the input data and generates a performance indicator alongside the infrastructure elements based on the migration.).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Barnes further discloses wherein constructing at least one cost-based model includes creating a model instance from a generic model using the cost factors and constraints (C6:3-64; Barnes discloses the generic model of the Q=R+S+V+T and based on the combination would include the factors within the cost-based predictive model to include the cost factors, as taught by Dunetz [26-91].).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
 Barnes further discloses further comprising determining an order for moving the plurality of groupings using the at least one cost model (C7:6 to C8:60; Barnes discloses the order and grouping sets of applications to be moved based on the constraints, and, within the combination, the cost-.  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Dunetz further teaches further comprising adjusting the at least one cost model to perform what-if scenarios leading to one or more groupings (Paragraphs [108-112]; Dunetz teaches cost-based model scenarios based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example of “converting fifty circuits per month to a new infrastructure carrier” which is interpreted as a grouping.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein applying the at least one cost-based model includes employing a solver to determine the cost-based grouping scheme (Paragraphs [91-99 and 108-112]; Dunetz teaches cost-based model scenarios (interpreted as solver) based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example of “converting fifty circuits per month to a new infrastructure carrier” which is interpreted as a grouping.
Further, Dunetz teaches the migration predictive model (interpreted as solver) to determine the cost-based analysis of a migration wave from one 
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein applying the at least one cost-based model to groupings of the plurality of components includes determining a plurality of alternative scenarios and comparing the alternative scenarios based on cost (Paragraphs [108-112]; Dunetz teaches cost-based model scenarios based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example of “converting fifty circuits per month to a new infrastructure carrier” which is interpreted as a grouping. The system further provides analysis for minor variations (in the specific example of fifty circuits the system provides alternatives of thirty-five and forty-five circuits per month for user to consider).).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein the cost factors include actual migration costs, testing costs, relinking costs and business costs (Figs 4-5 and paragraphs [21, 25, 30-37 and 98-101]; Dunetz teaches cost for new components/device, hardware/software upgrades costs (physical and data migration costs, testing cost), penalty fee of existing service (business cost), cost allocations, cost for new devices and service (relinking cost). Dunetz .  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Barnes further discloses wherein the constraints include at least one of a budget, component dependencies, downtime constraints, personnel constraints, bandwidth and risks (C9:5 to C11:10; Barnes discloses constraints that include criticality such as the corporate website (interpreted as downtime constraints/risks), dependencies based on application, legacy server, and operating systems (interpreted as components dependencies), and other factors.  
Further, in combination, Dunetz teaches [22-91] constraints such as budget [29-33], circuit dependencies [39-52 and 68-69], and contract information (interpreted as risks) [53-61].). 
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Dunetz further teaches further comprising adjusting the at least one cost model to perform what-if scenarios leading to a migration order for groupings (Paragraphs [108-112]; Dunetz teaches cost-based model scenarios based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example of “converting fifty circuits per month to a new infrastructure carrier” which is interpreted as a .  
Regarding claim 11, Barnes discloses a computer readable storage medium comprising a computer readable program for cost-based migration planning, wherein the computer readable program when executed on a computer causes the computer to perform the steps of (Figs 1-3 and C11:49 to C12:53; Barnes discloses the structural elements to implement the migration wave implementation system.): 
determining constraints associated with migrating and a plurality of components (C4:50 to C5:28; Barnes discloses a migration engine that analyzes and plans application migration for applications on legacy servers (interpreted as plurality of components) based on different factors including maximum number of applications (interpreted as constraints).); 
Barnes discloses a migration wave prioritization system that uses constraints to determine what applications are moved and when (using groupings) regarding the legacy servers, however, Barnes does not specifically disclose cost constraints and developing a cost-based model for the migration waves;
Dunetz teaches determining cost factors and constraints associated with migrating and a plurality of components; constructing a cost-based model, stored in a computer readable storage medium, using the cost factors and constraints (Paragraphs [20-24 and 26-90]; Dunetz discloses a telecommunication migration system that provides a cost-based model for migrating a first telecom system to a second telecom system (interpreted as plurality of components) and determining cost factors with parameters such as return-on-investment timeline, cost of new technology, early contractual termination fees for the infrastructure in the first telecom system, and budgets. 
The early contractual termination fees are interpreted as “constraints” based on the examples provided in originally filed paragraph [28-29] that discusses legal constraints and a contract is a legal document and termination fees are constraints for breaking/ending that contract. Further, the budgets [29-33] are also within the interpretation of “constraints” as discussed in the originally filed specification [28-29]. It would be obvious to include the cost-based modeling of Dunetz with the migration wave planning and implementation based on constraints of Barnes as the cost-based modeling provides budget and other financial considerations that ensures the migration will have a proper return-on-investment and cost savings [Dunetz 3-4 and 21].); 
applying the cost-based model to generated affinity groupings of the plurality of components to formulate a cost-based determination of an affinity grouping scheme in accordance with the constraints (Paragraphs [91-99]; Dunetz teaches that the model output can include a cost-based ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the migration wave grouping constraint-based model and implementation system of Barnes to have the ability of a cost-based modeling approach within a migration wave predictive modeling system of Dunetz as the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the cost-based modeling provides budget and other financial considerations that ensures the migration will have a proper return-on-investment and cost savings [Dunetz 3-4 and 21].

Within the combination, Barnes discloses migrating, using a processor device, each of the plurality of components in migration waves generated based on the affinity grouping scheme, the migrating comprising prioritizing the migration waves and employing different migration techniques for each of a plurality of different types of migration groups (C5:15 to C6:53 and C7:46 to C8:42; Barnes discloses affinity groupings based on the constraints using the algorithm that determines the wave of applications being migrated using different waves (interpreted as different migration techniques) based on priority, legacy servers, and constraints (maximum number of applications to be migrated). Further, the different techniques can be interpreted through the different elements that have to be transformed by the migration team to ensure proper migration (code changes and modifications).
.  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein determining cost factors and constraints includes determining constraints by conducting a discovery analysis of the plurality of components (Figs 2-5 and paragraphs [22-26]; Dunetz teaches that the system uses the input data and generates a performance indicator alongside the infrastructure elements based on the migration.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Barnes further discloses wherein constructing at least one cost-based model includes creating a model instance from a generic model using the cost factors and constraints (C6:3-64; Barnes discloses the generic model of the Q=R+S+V+T and based on the combination would include the factors within the cost-based predictive model to include the cost factors, as taught by Dunetz [26-91].).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
further comprising determining an order for moving the plurality of groupings using the at least one cost model (C7:6 to C8:60; Barnes discloses the order and grouping sets of applications to be moved based on the constraints, and, within the combination, the cost-based predictive model including cost factors, as taught by Dunetz [26-91].).  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Dunetz further teaches further comprising adjusting the at least one cost model to perform what-if scenarios leading to one or more groupings (Paragraphs [108-112]; Dunetz teaches cost-based model scenarios based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example of “converting fifty circuits per month to a new infrastructure carrier” which is interpreted as a grouping.).  
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein applying the at least one cost-based model includes employing a solver to determine the cost-based grouping scheme (Paragraphs [91-99 and 108-112]; Dunetz teaches cost-based model scenarios (interpreted as solver) based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example 
Further, Dunetz teaches the migration predictive model (interpreted as solver) to determine the cost-based analysis of a migration wave from one infrastructure to a second infrastructure based on the constraints and cost factors.).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Dunetz further teaches wherein applying the at least one cost-based model to groupings of the plurality of components includes determining a plurality of alternative scenarios and comparing the alternative scenarios based on cost (Paragraphs [108-112]; Dunetz teaches cost-based model scenarios based on user inputs regarding the migration wave. Further, Dunetz discusses and describes a specific example of “converting fifty circuits per month to a new infrastructure carrier” which is interpreted as a grouping. The system further provides analysis for minor variations (in the specific example of fifty circuits the system provides alternatives of thirty-five and forty-five circuits per month for user to consider).).  
Regarding claim 18, Barnes discloses a system for cost-based migration planning, comprising: a processor device coupled to a memory, the memory storing a cost-based planning tool which is executed by the processor to : 
determine constraints associated with migrating and a plurality of components (C4:50 to C5:28; Barnes discloses a migration engine that analyzes and plans application migration for applications on legacy servers (interpreted as plurality of components) based on different factors including maximum number of applications (interpreted as constraints).); 
Barnes discloses a migration wave prioritization system that uses constraints to determine what applications are moved and when (using groupings) regarding the legacy servers, however, Barnes does not specifically disclose cost constraints and developing a cost-based model for the migration waves;
Dunetz teaches determine cost factors and constraints associated with migrating and a plurality of components; construct a cost-based model, stored in a computer readable storage medium, using the cost factors and constraints (Paragraphs [20-24 and 26-90]; Dunetz discloses a telecommunication migration system that provides a cost-based model for migrating a first telecom system to a second telecom system (interpreted as plurality of components) and determining cost factors with parameters such as return-on-investment timeline, cost of new technology, early contractual termination fees for the infrastructure in the first telecom system, and budgets. 
; 
apply the cost-based model to generated affinity groupings of the plurality of components to formulate a cost-based determination of an affinity grouping scheme in accordance with the constraints (Paragraphs [91-99]; Dunetz teaches that the model output can include a cost-based determination and infrastructure model using the cost and constraints within the system. This would be combined with Barnes that discloses affinity groupings [C6:3-34] that groups the applications and legacy servers using constraints to determine the scheme and implementation of the migration. It would be obvious to include the cost-based modeling of Dunetz with the migration wave planning and grouping implementation based on constraints of Barnes as Barnes discusses cost savings using the migration of servers for ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the migration wave grouping constraint-based model and implementation system of Barnes to have the ability of a cost-based modeling approach within a migration wave predictive modeling system of Dunetz as the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the cost-based modeling provides budget and other financial considerations that ensures the migration will have a proper return-on-investment and cost savings [Dunetz 3-4 and 21].
Therefore, from this teaching of Dunetz, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the migration wave grouping constraint-based model and implementation system of Barnes to have the ability of a cost-based modeling approach within a migration wave predictive modeling system of Dunetz for the purposes of the combination were predictable as the cost-based modeling provides budget and other financial considerations 
Within the combination, Barnes discloses migrate, using a processor device, each of the plurality of components in migration waves generated based on the affinity grouping scheme, the migrating comprising prioritizing the migration waves and employing different migration techniques for each of a plurality of different types of migration groups (C5:15 to C6:53 and C7:46 to C8:42; Barnes discloses affinity groupings based on the constraints using the algorithm that determines the wave of applications being migrated using different waves (interpreted as different migration techniques) based on priority, legacy servers, and constraints (maximum number of applications to be migrated). Further, the different techniques can be interpreted through the different elements that have to be transformed by the migration team to ensure proper migration (code changes and modifications).
This would be based on the combination of the cost-based model of Dunetz with the constraints based model and implementation of Barnes to ensure proper return-on-investment and cost savings related to the migration wave [Dunetz 3-4 and 21].).  
Regarding claim 19, the combination teaches the above-enclosed limitations;
wherein the cost factors include actual costs, testing costs, relinking costs and business costs (Figs 4-5 and paragraphs [21, 25, 30-37 and 98-101]; Dunetz teaches cost for new components/device, hardware/software upgrades costs (physical and data migration costs, testing cost), penalty fee of existing service (business cost), cost allocations, cost for new devices and service (relinking cost). Dunetz further teaches migration upfront costs (actual costs), network routing and utilization and industry benchmarks (testing).).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Barnes further discloses wherein the constraints include at least one of a budget, component dependencies, and risks (C9:5 to C11:10; Barnes discloses constraints that include criticality such as the corporate website (interpreted as risks), dependencies based on application, legacy server, and operating systems (interpreted as components dependencies), and other factors.  
Further, in combination, Dunetz teaches [22-91] constraints such as budget [29-33], circuit dependencies [39-52 and 68-69] (interpreted as components dependencies), and contract information (interpreted as risks) [53-61].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Macken Jr et al [2003/0055697] (process migration including risk assessment, constraints, and cost factors);
Ruffin [6,219,654] (migration using cost-based modeling and capacity);
Varma et al [2007/0011669] (data migration that includes testing, integration, and other factors);
Rajamony et al [2008/0255895] (migration plan generation using different factors and quality assurance);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689